DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/151434 filed on January 18, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-6 and 11-16 are rejected under Non-Statutory Double Patenting.  Claims 7-10 and 17-20 are objected to.

Allowable Subject Matter
Claim 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6 and 11-16 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-4 and 6-16 of U.S. Patent No. US 10,929,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/151434
10,929,219 (16/405202)
1
 A method performed by a computing system deployed in a server environment, the method comprising: receiving, from a computing device, a problem scenario identifier that identifies a problem scenario representing a problem associated with an application; accessing mapping information that maps a set of problem scenarios to a plurality of different problem-specific diagnostic analyzers; selecting a problem-specific diagnostic analyzer, that is specific to the problem, from the plurality of different problem-specific diagnostic analyzers based on the problem scenario identifier relative to the mapping information;  running the selected problem-specific diagnostic analyzer in the data center to obtain problem-specific diagnostic data that is specific to the problem, the problem-specific diagnostic data including: first data 
representing execution of the application;  and second data representing execution of the data center;  identifying a suggested recovery action based on the first data and the second data in the problem-specific diagnostic data;  and generating an output that represents the identified suggested recovery action. 


 A method performed by a computing system deployed in a server environment, the method comprising: receiving, from a client computing device that is remote 
from the server environment, a problem scenario identifier that identifies a problem scenario indicative of a problem associated with the client computing device;  identifying a client computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  running the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem associated with the client computing device, the problem-specific diagnostic data including first data associated with the client computing device and second 
data associated with the server environment;  identifying a suggested recovery action based on the problem-specific diagnostic data;  and communicating the suggested recovery action to the client computing device. 


 The method of claim 1, and further comprising: identifying an estimated 
root cause for the problem scenario by accessing a mapping that correlates the 
problem scenario and diagnostic data to the estimated root cause;  generating a 
root cause confidence metric indicative of a confidence level corresponding to 
the estimated root cause;  and generating the output that includes the root 
cause confidence metric and the estimated root cause along with the suggested recovery action. 

2
 The method of claim 1, and further comprising: identifying an estimated 
root cause for the problem scenario by accessing a mapping that correlates the 
problem scenario and diagnostic data to the estimated root cause. 

3
  The method of claim 2, and further comprising: generating a root cause 
confidence metric indicative of a confidence level corresponding to the 
estimated root cause;  and communicating the root cause confidence metric and the estimated root cause to the client computing device along with the suggested recovery action.
3
  The method of claim 1, and further comprising: generating a recovery action 

suggested recovery action;  and generating the output that includes the recovery action confidence metric along with the suggested recovery action. 


  The method of claim 2, and further comprising: generating a recovery action 

suggested recovery action;  and communicating the recovery action confidence metric to the client computing device along with the suggested recovery action. 


  The method of claim 1, and further comprising: aggregating the first data 
and the second data to obtain aggregated data;  and generating an aggregated data record that corresponds to the problem scenario and includes: the aggregated data, an identifier data that identifies the computing device, root cause identifier information identifying the estimated root cause, and recovery action identifier information identifying the suggested recovery action. 

6
  The method of claim 5, wherein the aggregated data record includes 
identifier data identifying the client computing device, root cause identifier 
information identifying the estimated root cause, and recovery action 
identifier information identifying the suggested recovery action. 


  The method of claim 4, wherein the identifier data comprises a tenant 
identifier and a user identifier, and further comprising: storing the 
aggregated data record, with a time indicator indicating a time corresponding 
to the problem scenario, so the aggregated data record can be identified based 
on when problem scenarios arose, and by tenant and user. 
 

7
  The method of claim 6, wherein the identifier data comprises a tenant 
identifier and a user identifier, and further comprising: storing the 
aggregated data record, with a time indicator indicating a time corresponding 
to the problem scenario, so the aggregated data record can be identified based 
on when problem scenarios arose, and by tenant and user. 
 

6
  The method of claim 5, wherein the aggregated data record includes 
suggestion status information indicative of whether the suggested recovery 
action was surfaced for a user identified by the user identifier and whether it 
was performed, and result data indicative of a result of performing the 



 The method of claim 5, wherein the aggregated data record includes 
suggestion status information indicative of whether the suggested recovery 
action was surfaced for the user and whether it was performed, and result data indicative of a result of performing the suggested recovery action. 



  A data center computing system comprising: at least one processor;  and memory storing 
instructions executable by the at least one processor, wherein the 
instructions, when executed, configure the computing system to: receive, from a 
computing device, a problem scenario identifier that identifies a problem 
scenario representing a problem associated with an application; accessing mapping information that maps a set of problem scenarios to a plurality of different problem-specific diagnostic analyzers; select a problem-specific diagnostic analyzer, that is specific to the problem, from the plurality of different problem-specific diagnostic analyzers based on the problem scenario identifier relative to the mapping information;  run the selected problem-specific diagnostic analyzer in the data center computing system to obtain problem-specific diagnostic data that is specific to the problem, the problem-specific diagnostic data including: first data 
representing execution of the application;  and second data representing execution of the data center computing system;  identifying a suggested recovery action based on the first data and the second data in the problem-specific diagnostic data;  and generating an output that represents the identified suggested recovery action 


  A server computing system comprising: a communication system configured to: 
receive, from a client computing device, a problem scenario identifier that 
identifies a problem scenario indicative of a problem associated with the 
client computing device;  a diagnostic system configured to: identify a 
problem-specific diagnostic analyzer, that is specific to the problem 
associated with the client computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  run the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem associated with the client computing device, the problem-specific associated with the client computing device and second data associated with the server computing 
system;  and an analysis system configured to: identify a suggested recovery action based on the problem-specific diagnostic data;  and wherein the communication system is configured to communicate the suggested recovery action to the client computing device. 
 


  The data center computing system of claim 1, wherein the instructions configure the data center computing system to: identify an estimated root by accessing a mapping that correlates the problem scenario and diagnostic data to the estimated root cause;  generate a root cause confidence metric indicative of a confidence level corresponding to the estimated root cause;  and generate the output that includes the root cause confidence metric and the 
estimated root cause along with the suggested recovery action. 
 


  The server computing system of claim 9, wherein the analysis system is 
configured to: identify an estimated root cause of the problem scenario based on the problem-specific diagnostic data;  and identify the suggested recovery action based on the estimated root cause. 
 
11
  The server computing system of claim 10, wherein the analysis system is 
configured to: generate a root cause confidence metric indicative of a 
confidence level corresponding to the estimated root cause, wherein the 
communication system is configured to communicate the root cause confidence metric and the estimated root cause to the client computing device along with the suggested recovery action. 


  The data center computing system of claim 11, wherein the instructions configure the data center computing system to: generate a recovery action confidence metric indicative of a confidence level corresponding to the suggested recovery action; and generate the output that includes the recovery action confidence metric along with the suggested recovery action.

 The server computing system of claim 10, wherein the analysis system is 
configured to: generate a recovery action confidence metric indicative of a 
confidence level corresponding to the suggested recovery action, wherein the 
communication system is configured to communicate the recovery action 
confidence metric to the client computing device along with the suggested recovery action. 
 


 The data center computing system of claim 11, wherein the instructions configure the data center computing system to: aggregate the first data and the second data to obtain aggregated data; and generate an aggregated data record that corresponds to the problem scenario and includes: the aggregated data, an identifier data that identifies the computing device, root cause identifier information identifying the estimated root 


  The server computing system of claim 10, wherein the diagnostic system is 
configured to: aggregate the first data and the second data to obtain 
aggregated data;  and generate an aggregated data record that corresponds to the problem scenario and includes the aggregated data. 

14
wherein the aggregated data 
record includes identifier data identifying the client computing device, root cause identifier information identifying the estimated root cause, and recovery action identifier information identifying the suggested recovery action. 


  The data center computing system of claim 14, wherein the identifier data comprises a 
tenant identifier and a user identifier, and the instructions configure the 
data center computing system to: store the aggregated data record, with a time indicator indicating a time corresponding to the problem scenario, so the aggregated data record can be identified based on when problem scenarios arose, and by tenant and user. 



  The server computing system of claim 14, wherein the identifier data 
comprises a tenant identifier and a user identifier and wherein the data 
storage logic is configured to store the aggregated data record, with a time 
indicator indicating a time corresponding to the problem scenario, so the 
aggregated data record can be identified based on a time when the problem scenario was detected by tenant and user. 



  The data center computing system of claim 15, wherein the aggregated data record 
includes suggestion status information indicative of whether the suggested 
recovery action was surfaced for a user identified by the user identifier and 
whether it was performed, and result data indicative of a result of performing 
the suggested recovery action. 
 

16
  The server computing system of claim 13, wherein the aggregated data 
record includes suggestion status information indicative of whether the 
suggested recovery action was surfaced for the user and whether it was 
performed, and result data indicative of a result of performing the suggested 
recovery action.


The claims of US Patent No. 10,929,219 do not explicitly teach an application executing on the computing device.
	However, Ashby (US Patent Application 2015/0046512) teaches application data, in Paragraph 18, 21 and 30.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hosek et al. (U.S. Patent Application 2007/0067678); teaches a system for condition monitoring and fault diagnosis including a data collection function that acquires time histories of selected variables for one or more of the components, a pre-processing function that calculates specified characteristics of the time histories, an analysis function for evaluating the characteristics to produce one or more hypotheses of a condition of the one or more components, and a reasoning function for determining the condition of the one or more components from the one or more hypotheses. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.